DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to a phosphor layer having a matrix containing ZnO and phosphor particles embedded in the matrix; and a first protective layer that contains at least one selected from the group consisting of ZnC2, ZnS, and ZnSO4, and covers the phosphor layer, wherein the ZnO is c-axis-oriented polycrystalline ZnO, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 2 and 4-7, the claims are allowable for the reasons given in claim 1 because of their dependency status from claim 1.
The written opinion of the International Search Authority cites document 1; WO 2013/172025 A1; and document 2; JP 2009-256573 A; as to render obvious the claimed invention. However, document 1 does not disclose the ZnO is c-axis-oriented polycrystalline ZnO. Document 1 discloses a polycrystalline ZnO layer as a seed to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JOSE M DIAZ/Examiner, Art Unit 2879               

/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879